



Exhibit 10.9


ex109gigalogoa02a07.jpg [ex109gigalogoa02a07.jpg]
PRIVATE & CONFIDENTIAL


Rex Jackson
Delivered Electronically


October 27, 2016


Dear Rex,


Everyone at Gigamon Inc. (the "Company") is excited to welcome you as the latest
addition to a great company. We strongly believe you will make an outstanding
contribution to the team, living up to the high standards set by your fellow
team members. It is with great pleasure that I confirm the Company's offer of
employment to you for the position of Chief Financial Officer (CFO).
This offer is contingent upon successful background and reference checks. The
terms of the Company's offer are outlined in this letter (the"Offer Letter") and
attached documents, if any.
1.     Start Date. Your start date is October 27, 2016: (the"Start Date").
2.     Salary/Responsibilities. You will report directly to Paul Hooper, Chief
Executive Officer. You will receive an initial base salary of $350,000 ("Base
Salary"), paid in equal twice-monthly installments and less applicable tax
withholding. In addition to the Base Salary, you will be eligible to participate
in the Company's Corporate Bonus Plan with a target bonus of 50%. Actual bonus
pay is subject to Company and individual performance.
3.      Benefits. As a regular, full-time employee, you will be eligible to
participate in all Company- sponsored benefit programs in accordance with
existing Company policies. As of today's date, those benefit programs include a
401K plan with employer match, Employee Stock Purchase Plan, (ESPP), health
insurance plan, dental plan, vision plan, 10 days of paid holidays each year, up
to 15 days of Paid Time Off (PTO) per year and unlimited sick time. Further
details can be found in the Company's Employee Handbook. The Company also
provides, at its own expense, life insurance equal to 2 times your base salary
and long term and short term disability insurance.
4.     Equity. We will recommend to the Company's Board of Directors (the
"Board") that you be granted an option to purchase up to 100,000 shares under
the terms and conditions set forth in the grant agreement and the 2013 Equity
Incentive Plan (the "Plan"). During the periods of your full employment with the
Company, the options granted will vest over a 4 year period as follows: the
first 25% of the grant will vest 12 months after the vesting commencement date
(currently anticipated to be your Start Date) and the remainder will vest in
equal monthly installments for the remaining 36 months. In addition, we will
recommend to the Board that you receive a grant of 50,000 restricted share units
("RSUs") under the terms and conditions set forth in the grant agreement, and as
defined in the Plan. In the event that the Board approves the grant of RSUs to
you, it is envisaged that during your employment with the Company, the RSUs
would vest over a 4 year period as follows: 25% of the total RSUs would vest on
November 15, 2017 and the remaining RSUs would vest in quarterly increments
thereafter. The grants of equity by the Company are subject to the Board's
approval and this promise to recommend such approval is not a promise of
compensation and is not intended to create any obligation on the part of the
Company. Further details on the Plan and any specific equity grants to you will
be provided upon approval of such grants by the Board.






Gigamon Inc., 3300 Olcott St. Santa Clara, CA 950054 U.S.A Tel:(408)831-4000
Fax:(408)988-8991



--------------------------------------------------------------------------------









ex109gigalogoa02a07.jpg [ex109gigalogoa02a07.jpg]
5.     Change in Control/Severance Benefits. We will recommend to the Board that
you be eligible for the Company's standard executive change in control severance
benefits package. A copy of the form of this agreement is included for your
information.
6.     At Will Employment. While we look forward to a long and profitable
relationship, should you decide to accept our offer, you will be an at-will
employee of the Company, which means the employment relationship can be
terminated by either of us for any reason, at any time, with or without prior
notice and with or without cause. Any statements or representations to the
contrary, whether written or oral, are expressly superseded. Further, your
participation in any benefit program, including the Plan, is not to be regarded
an assurance of continued employment for any period of time. Any modification or
change to your at-will employment status may only occur via an express written
agreement signed by you and the Company's Chief Executive Officer.
7.         Except as is expressly set forth in Paragraph 6 above, the Company
reserves the right to change or otherwise modify, in its sole discretion, the
terms and conditions of your employment, including without limitation your Base
Salary, title, reporting structure and any benefits accorded to you.
8.     Confidentiality. As an employee of the Company, you will have access to
certain confidential information of the Company and you may, during the course
of your employment, develop certain information or inventions that will be the
property of the Company. To protect the interests of the Company, you will need
to sign the Company's standard "Employee Agreement Regarding Proprietary
Information and Inventions" as a condition of your employment, if you have not
already. We wish to impress upon you that you may not bring with you to the
Company any confidential or proprietary material of any former employer or to
violate any other obligations you may have to any former employer or other third
party. During the period that you render services to the Company, you agree to
not engage in any employment, business or activity that is in any way
competitive with the business or proposed business of the Company. You will
disclose to the Company in writing any other gainful employment, business or
activity that you are currently associated with or participate in that competes
in any way with the Company. You will not assist any other person or
organization in competing with the Company or in preparing to engage in
competition with the business or proposed business of the Company. You represent
that your signing of this Offer Letter, any agreement(s) concerning an option to
purchase Company equity, if any, under the Plan, and the Company's Employee
Agreement Regarding Proprietary Information and Inventions, and your
commencement of employment with the Company, will not violate any agreement
currently in place between yourself and current or past employers or other third
parties.
9.     Authorization to Work. Please note that, because of employer regulations
adopted in the Immigration Reform and Control Act of 1986, as amended, within
three (3) business days of starting your new position you will need to present
documentation demonstrating that you have authorization to work in the United
States. If you have questions about this requirement, which applies to U.S.
citizens and non-U.S. citizens alike, you may contact our Human Resources
Department.
10 .    Dispute Resolution. You and the Company shall submit to mandatory and
exclusive binding arbitration of any controversy or claim arising out of, or
relating to, your employment or this Offer Letter, provided, however, that the
parties retain their right to, and shall not be prohibited, limited or in any
other way restricted from, seeking or obtaining equitable relief from a court
having jurisdiction over the parties. Such arbitration shall be governed by the
Federal Arbitration Act and conducted through the American Arbitration
Association in the State of California, Santa Clara County, before a






Gigamon Inc., 3300 Olcott St. Santa Clara, CA 950054 U.S.A Tel:(408)831-4000
Fax:(408)988-8991



--------------------------------------------------------------------------------











kgigalogo.jpg [kgigalogo.jpg]
single neutral arbitrator, in accordance with the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association in
effect at that time. Those rules are available via the AAA 's website at:
www.adr.org. The Company will pay any fees charged by an arbitrator to hear this
matter, as well as any other fees that would not customarily be borne by you in
the event any dispute were litigated in court. Judgment upon the determination
or award rendered by the arbitrator may be entered in any court having
jurisdiction thereof. By signing this letter, you and the Company expressly
waive your rights to a jury trial.
11.    Acceptance. This Offer Letter and any attachments hereto expressly
supersede and replace any prior understanding or agreements, whether oral,
written, or implied, as to the subject matter set forth herein. If you decide to
accept our offer, and I hope you will, please sign the enclosed copy of this
Offer Letter in the space indicated and email it to Rich Jacquet at
Rich.jacquet@gigamon.com. Your signature will acknowledge that you have read and
understood and agreed to the terms and conditions of this Offer Letter and the
attached documents, if any. Should you have anything else that you wish to
discuss, please do not hesitate to call me.


We look forward to the opportunity to welcome you to the Company.


Best regards,




/s/Paul A. Hooper


Paul A. Hooper
Chief Executive Officer
Gigamon Inc.








I have read and understood this Offer Letter and hereby acknowledge, accept and
agree to the terms as set forth above and further acknowledge that no other
commitments were made to me as part of my employment offer except as
specifically set forth herein.


/s/ Rex Jackson
 
Date signed:
10/27/2016
Rex Jackson
 
 
 
 
 
 
 
Attachments:
 
 
 
Gigamon Form Change of Control Agreement
 
 











Gigamon Inc., 3300 Olcott St. Santa Clara, CA 950054 U.S.A Tel:(408)831-4000
Fax:(408)988-8991

